—CPLR article 78 proceeding transferred to this Court by an order of Supreme Court, Onondaga County (Paris, J.), entered December 11, 2001, seeking to annul the determination that petitioners violated the Alcoholic Beverage Control Law.
It is hereby ordered that the determination be and the same hereby is unanimously annulled on the law with costs and the petition is granted.
Memorandum: The determination that petitioners violated Alcoholic Beverage Control Law § 65 is not supported by substantial evidence. At the administrative hearing, respondent presented convincing proof that several persons under 21 years of age were in petitioners’ establishment on the night of the alleged violation. Respondent, however, failed to establish that any alcoholic beverages were sold, delivered or given away to any underage patron. Thus, “there was a complete lack of evidence to support the determination that the petitioner [s] violated the statute” (Matter of K & Z Place v Casale, 248 AD2d 539, 540). Present—Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.